BUDGE, C. J.
This action was brought by appellant against respondents, the individual members, as a board of county commissioners of Cassia county, the road overseers for the east and west Burley road districts, respectively, and their respective bondsmen, to recover damages alleged to have been sustained by reason of a carelessly constructed bridge on one of the public highways of said county. A general and special demurrer was interposed, which was sustained, and, appellant refusing to plead further, judgment was entered dismissing the action. This appeal is from the judgment.
The errors assigned are: That the court erred in sustaining the demurrer, and in entering the judgment.
It is conceded by appellant that if the decision in Worden v. Witt, 4 Ida. 404, 95 Am. St. 70, 39 Pac. 1114, is still the law in this state, that the judgment must be affirmed. But it is contended by appellant that the decision was induced by peculiar local conditions which then existed and which it is said no longer obtain; In that case it was held that county commissioners are not individually liable in damages for injuries "sustained by reason of defective highways, under the laws of this state. We are asked to reverse this decision, and our attention has been called to a few cases from other *13jurisdictions •which have criticised the rule there announced. But on further examination of the authorities and the principles involved we are not disposed to disturb the rule announced in Worden v. Witt, supra.
It is made the duty of county commissioners, by statute, “to lay out, maintain, control and manage public roads, turnpikes, ferries and bridges within the county. .... ” (Sess. Laws 1913, c. 143, sec. 1917d, p. 507.)
The duties of road overseers are likewise prescribed by statute. Counties are not liable for the neglect or torts of their officers. (Davis v. Ada County, 5 Ida. 126, 95 Am. St. 166, 47 Pac. 93.) The same principle was involved in Davis v. State, 30 Ida. 137, 163 Pac. 373, where it was held that no liability rested upon the state for the neglect or torts of officers, servants or employees of the state, in the absence of a statute imposing such a liability. Counties are relieved from liability upon the same theory; that they are merely subdivisions of the state through which it operates for convenience in the performance of its governmental functions. Governmental functions have been recently defined by this court to be “legal duties imposed by the state upon its creatures, which it may not omit with impunity but must perform at .its peril.....They are imposed by statute, and are necessarily mandatory or peremptory functions, .... ” (Boise Development Co. v. Boise City, 30 Ida. 675, 167 Pac. 1032.)
While what has been said relates to the liabilities of counties, it has a direct bearing upon the liability of county officials, as will be seen from the further holding of the court in the latter case, that “the officers performing these duties and exercising these powers are rather officers of the state than of the municipality, and as such are liable to state control.” These, officers are responsible to the state and county for the performance of their official duties but beyond this their legal liability cannot be extended.
Notwithstanding the criticisms which the decision in Worden v. Witt has seemed to evoke, for the reasons above given, we are satisfied that the conclusion reached in that *14ease was sound. The demurrer, therefore, was properly sustained on the ground that the complaint failed to state facts sufficient to constitute a cause of action.
The judgment is affirmed. Costs awarded to respondents.
Morgan, J., and Rice, ’J., concur.